Citation Nr: 1102643	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1953 to March 1955 and from July 1957 to March 1958.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 40 
percent rating for his lumbar spine disability.  In his April 
2009 Substantive Appeal, the Veteran requested a Travel Board 
hearing; in July 2009, he withdrew the hearing request.  The case 
was previously before the Board in December 2009 when it was 
remanded for additional development.  

The Board notes that a July 2010 rating decision granted service 
connection (and assigned separate 10 percent ratings) for 
neurological impairment (radiculopathy of the bilateral lower 
extremities) secondary to the lumbar spine disability.  The 
Veteran has not expressed disagreement with the ratings, and they 
are not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

At no time during the appeal period was the Veteran's service-
connected lumbar spine disability manifested by ankylosis, or 
incapacitating episodes of 6 weeks or more in the past 12 months.  


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
Veteran's service-connected lumbar spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A March 2008 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
November 2010 supplemental statement of the case readjudicated 
the matter.  He has received the general-type notice described in 
Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  In 
October 2010, the Social Security Administration (SSA) certified 
that no medical records were available as they had been 
destroyed.  The RO arranged for examinations in May 2008 and 
April 2010.  The examinations are adequate for rating purposes, 
as they considered the evidence of record and included a thorough 
physical examination of the Veteran, with notation of all 
clinical findings necessary for a proper determination in the 
matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).   
He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.  
B.	Factual Background

The Veteran's claim for a rating in excess of 40 percent for his 
lumbar spine disability was received in December 2007.  

Portland VA Medical Center treatment records include an April 
2008 report noting the Veteran's complaints of constant back and 
neck pain, and no spinal tenderness.  

On May 2008 VA examination, the Veteran complained of chronic low 
back pain, radiating into the left buttock and both thighs.  He 
also reported feelings of weakness and easy fatigue.  His 
symptoms are present most days.  Flare-ups usually occur with 
driving, prolonged walking, bending, laboring, and other 
activities.  Resting for an hour gives some help.  His present 
orthopedic treatment involved careful activity, oral medication, 
and some special exercising.  He denied using a brace or a cane.  
He indicated he can drive for an hour or walk for 20 minutes, 
both activities worsening the back and both hips.  Physical 
examination revealed limitation of motion of forward flexion to 
45 degrees, backward extension to 3 degrees, lateral rotation to 
10 degrees bilaterally, and lateral bending "20/15."  The back 
was painful over the full motion; repeat movement did not cause 
flare-up or loss of motion.  There was tenderness in the midline 
from L2 to L5, along with some muscle spasm in the back.  
Reflexes were normal at the knees and decreased at the left 
ankle.  Sensation was good at the lower legs and feet, but there 
was some numbness at the left thigh.  Straight leg raising caused 
some increase in pain in the left buttock.  The diagnosis was 
lower lumbar spine status post four surgeries.  He continues with 
severe back pain diagnosed as post surgical syndrome.  The 
syndrome involves chronic muscular strain super-imposed on post 
operative scarring and on degenerative instability at the joints 
adjacent to the arthrodesis. There is evidence of continued 
lumbar nerve root impairment on the left.  The examiner opined 
that the Veteran's working capacity is limited by chronic back 
disability, limited to very light work by his back problem.  He 
was noted to be retired from working (for at least 10 years).  

A December 2008 private treatment report from J.H., DC included 
diagnoses of mild generalized abdominal aorta ectasia; 
atherosclerotic calcific plaquing within the abdominal aorta and 
terminal branches; degenerative posterior stair stepping at the 
L3 disc level; spondylosis and facet arthrosis at the mid and 
upper lumbar spine; and acquired fusion L4, L5, S1.  

On April 2010 VA examination, the Veteran complained of constant 
pain and stiffness in his back.  The pain was described as an 
aching type pain that radiates into the thigh and leg on the 
right side.  When he is walking, he will start to have numbness 
down the right hip and leg, lasting about 5 to 10 minutes, going 
away when he stops walking.  He also reported that the pain wakes 
him up at night and keeps him from falling asleep.  The stiffness 
creates difficulty with his balance and he stumbles easily.  
Repetitive activities of bending, twisting, or lifting anything 
greater than a gallon of milk, prolonged sitting greater than 30 
minutes, standing greater than 20 minutes, or walking greater 
than 10 minutes all aggravate his back.  His back is also 
aggravated by coughing.  He experiences flare-ups several times 
daily, and it takes anywhere from 20 or 30 minutes to 2 hours for 
a minor flare-up to subside back down to average pain levels; 
more severe flare-ups take an overnight's rest.  The Veteran 
indicated he has tried ice and heat but they were of no help 
(appearing to aggravate the pain), and instead uses Tylenol, 
Anacin, and Aleve as alleviating factors.  It was noted he was 
able to care for his activities of daily living independently, 
but that he is limited in his driving to a maximum of 30 minutes 
due to his back pain; he relies on his girlfriend to help with 
the housecleaning and the cooking.  He denied any incapacitating 
episodes within the past 12 months.  

Physical examination revealed limitation of forward flexion to 30 
degrees, backward extension to 10 degrees, right rotation to 30 
degrees and left rotation to 20 degrees, and right lateral 
flexion to 10 degrees and left lateral flexion to 15 degrees; all 
were limited by pain.  The examiner opined an additional 5 to 10 
degrees of loss of motion would be expected secondary to 
repetitive activity/painful flare-up episodes.  Palpation 
revealed tenderness of the spinous processes from L1 to S2; 
bilateral sacroiliac joint tenderness (right greater than the 
left); and bilateral quadrates lumborum and erector spinae 
paraspinal muscle tenderness (right greater than the left).  
Neurologic examination revealed grossly intact motor and sensory 
function from L3 to S1, with mild weakness through L4, L5, and S1 
motor distribution bilaterally.  X-rays revealed 
spondylolisthesis at L5-S1 with evidence of prior fusion, and 
mild degenerative change in the upper lumbar spine, and moderate 
degenerative change at L3-L4.  The diagnosis was lumbar spine 
spondylolisthesis status post laminectomies, grade 2 
anterolisthesis, and mild to moderate degenerative changes 
throughout the spine and bilateral radiculopathy with right 
greater than the left.  The examiner opined he would expect 
moderate to severe weakness, moderate to severe fatigability, and 
moderate to severe loss of coordination secondary to repetitive 
activity/painful flare-up episodes.  His activities of daily 
living are mildly affected in that he needs help driving, with 
household chores, and with cooking meals.  It was also opined 
that he would not be able to resume his usual and customary 
occupation as a commercial driver or in any other type of work.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In claims for increased ratings, "staged" ratings are 
appropriate where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The Veteran's service-connected lumbar spine disability 
encompasses spinal strain, spinal spondylolisthesis, spinal 
fusion and arthritis (to include X-ray confirmed degenerative 
joint disease), and may be rated under Codes 5237 (for 
lumbosacral strain), 5239 (for spondylolisthesis or segmental 
instability), 5241 (for spinal fusion), and 5243 (for 
intervertebral disc syndrome).  38 C.F.R. § 4.71a.  Codes 5237, 
5239, and 5241 provide for rating based on the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula); 
Code 5243 provides for rating under the General Formula or based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
(Inasmuch as the low back disability is already rated 40 percent 
disabling, the focus is on those criteria that would afford a 
rating in excess of 40 percent.)  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine limited 
to 30 degrees or less; or where there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (Notably, the neurological abnormalities 
identified here are separately rated, and the Veteran has not 
disagreed with those ratings.)   (2) For purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of the thoracolumbar spine is to 240 degrees.  (3) 
In exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.  

Under Code 5243, a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration of 
at least four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note (1) following Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  

Under the General Rating Formula criteria, a rating in excess of 
40 percent for the Veteran's lumbar spine disability would be 
warranted if there was unfavorable or favorable ankylosis of the 
entire thoracolumbar spine.  Such pathology is not shown.  On May 
2008 and April 2010 examinations there was no ankylosis of the 
thoracolumbar spine.  Consequently, the next higher (50 percent) 
rating under the General Rating Formula criteria is not 
warranted.  

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  On April 2010 examination, he reported that 
his condition has not resulted in any incapacitation. 
Consequently, a higher rating based on incapacitating episodes is 
not warranted.  

The Board has also considered whether this matter warrants 
referral for extraschedular consideration.  There is nothing in 
the record to suggest that the schedular criteria are inadequate.  
All symptoms and associated impairment shown are encompassed in 
the criteria for the current rating assigned.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is not 
indicated.  

Finally, the record shows that the Veteran has been retired since 
approximately 1991/1992.  See May 2008 VA examination report.  
The Board also notes that the Veteran's claim for a total rating 
based on individual unemployability (TDIU) was separately denied 
in October 2001, and that he did not file a notice of 
disagreement with that determination.  Consequently, the denial 
of a TDIU rating is final, and the matter of entitlement to a 
TDIU rating is not before the Board.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

The preponderance of the evidence is against this claim; 
consequently, the benefit of the doubt doctrine does not apply.  
The claim for increase must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 40 percent for a lumbar spine disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


